DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11, 13, and 17 – 20 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by US Patent No. 5,689,969 to Conroy (hereinafter referred to as Conroy).
	In regard to claims 1 and 17, as shown in figures 1 – 6, Conroy discloses a portable air filtration system (10). The housing of the air conditioner (12) can be considered to form a barrier adapted to enclose a space. The housing, or barrier, includes an intake vent (14) that forms an opening. A filtration unit (2) is adapted to be connected to the barrier so as to cover the opening (14) of the barrier. The filtration unit (20) includes a housing (30), a primary filter (22), and a first connector (40). As best shown in figure 3, the housing includes a first end on one side of the primary filter and a second end on the other side of the primary filter. Each end includes an opening. The primary filter (22) is connected to the housing (30) such that an airflow entering the housing (30) passes through the primary filter (22). A second connector (44) for connecting the filtration unit (20) to the barrier is provided on the barrier. The second connector (44) includes a first side and a second side. One side is removably connected to the first connector (40), and the other is adapted to be connected to the barrier. 
	In regard to claims 2 and 18, the first connector (40) can be considered to be connected to the second end of the housing (30). 
	In regard to claim 3, the first connector (40) is connected to the housing (30) so as to surround the second opening of the housing. 
	In regard to claim 4, the first connector (40) can be considered to be comprised of a fastener, as broadly recited in the claim. 
	In regard to claims 5, 7, 8, and 19, the second connector (44) can similarly be considered to be comprised of a fastener, as broadly recited in the claim. The second side of the second connector (44) is comprised of an adhesive (42). In this case, the first side of the second connector forms a fastener. 
	In regard to claims 9, 10, and 20, the first connector (40) is a magnetic strip and thus inherently comprises a first magnetic element. The second connector (44) is also a magnetic strip. Thus, the first side of the second connector (44) comprises a second magnetic element. The first magnetic element is adapted to magnetically engage with the second magnetic element. 
	In regard to claim 11, the filtration unit further includes a foam filter (24), which can be considered to form a secondary filter. 
	In regard to claim 13, the magnetic strip (40) can be considered to surround the second opening of the housing (30). The magnetic strip allows for the filtration unit to be sealed to the air conditioner (12). Therefore, the magnetic strip (40) can further be considered to form a gasket, as broadly recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conroy in view of US Patent No. 6,793,715 to Sandberg (hereinafter referred to as Sandberg).
	Conroy is discussed above in section 3. Conroy discloses two magnetic strips (40, 44) that form the two connectors. Conroy does not disclose two connectors with fasteners that each comprise a hook-and-loop fastener. Sandberg discloses two similar connectors (22, 30) used for attaching a filter unit (18) to a surface. Each connector (22, 30) includes a hook-and-loop face (28, 32), as discussed in column 2 lines 46 – 61. Sandberg further discloses magnetic strips (48) can also b used for the same purpose. One of ordinary skill in the art would reasonably expect two connectors having hook-and-loop fasteners to function equivalently to two connectors having magnetic fasteners to secure a filter unit to a surface. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic fasteners in Conroy for hook-and-loop fasteners as suggested by Sandberg as both are equivalently known in the art for connecting a filter unit to a surface. 

Claims 1 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,905,787 to Roth (hereinafter referred to as Roth) in view of Conroy.
	As shown in figures 1 and 2, Roth discloses a filtration unit (10) having a housing (16) and a primary filter (11). Roth does not disclose how the filtration unit is connected to a further structure for use. Thus, Roth fails to disclose the claimed first and second connectors. AS discussed above in section 3, Conroy discloses using two connectors to attach the filtration unit to a surface (i.e. to housing of the air conditioner) as a means to mount the filtration unit for use. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roth to include the first and second connectors of Conroy attached to the housing in order to provide a means for mounting the filtration unit against a surface for use. 
	Roth further discloses a layer (13) having flap valves (19). These valves form one-way valves and are comprised of a flap. The housing (16) is shown (see figure 2 of Roth) to include leg sections that hold the layer (13) in place. These legs can be considered to form one or more retainers. The flap valves (19) are part of the layer (13) and can be considered to be removably connected to the one or more retainers. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 12, Conroy discloses a secondary filter that is mounted within the housing. There is no teaching or suggestion for a secondary filter that is removably connected to the first magnetic strip (40), which forms the first connector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filtration units and systems. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773